02/04/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               January 15, 2019 Session

       JONATHAN GEORGE CARTER v. ELIZABETH JO BROWNE

                  Appeal from the Circuit Court for Shelby County
                    No. CT-002251-15 Valerie L. Smith, Judge
                     ___________________________________

                           No. W2018-00429-COA-R3-CV
                       ___________________________________

Following a bench trial, the trial court entered a final decree of divorce in which it
determined that Appellant/Wife was not entitled to an award of alimony in futuro, but
awarded Wife alimony in solido and transitional alimony. The trial court further
determined that the parties’ marital residence was Wife’s separate property. On appeal,
Wife argues that the trial court erred in denying her alimony in futuro, while
Appellee/Husband appeals the classification of the parties’ home as Wife’s separate
property. With respect to the trial court’s decision that alimony in futuro is inappropriate
in this case, we affirm. However, because we conclude that the trial court erred in
classifying the parties’ home as Wife’s separate property, we reverse in part and remand
for further proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed in
                      Part; Reversed in Part; and Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and WILLIAM B. ACREE, JR., SR. J., joined.

Caren B. Nichol and Regan S. Sherwood, Memphis, Tennessee, for the appellant,
Elizabeth Jo Browne.

Robert L. J. Spence, Jr., and Bryan M. Meredith, Memphis, Tennessee, for the appellee,
Jonathan George Carter.

                                        OPINION

                                       Background

      The parties, Elizabeth Jo Browne (“Wife”) and Jonathan George Carter
(“Husband”) were married in May of 2008 and have no minor children together. Husband
filed a complaint for divorce in the Circuit Court of Shelby County (“trial court”) on May
27, 2015, and Wife responded with an answer and counter-complaint for divorce on
November 10, 2015. Further, Wife requested that she be awarded possession of the
parties’ marital home, as well as alimony both pendente lite and permanent. A divorce
referee granted Wife’s request for pendente lite support after a hearing held on December
3, 2015, and ordered Husband to pay Wife $3,000.00 per month in temporary transitional
alimony to be applied retroactively to the filing of Wife’s counter-complaint for divorce.

       The parties in the present case are both trained in the field of information
technology (“IT”) and have previously held steady jobs. However, Wife was laid off in
2012 and has not returned to work since, which she maintains is due to her diagnosis with
Ehlers-Danlos Syndrome (“EDS”).1 Likewise, Husband left his IT job in May of 2015 in
order to move to Washington State and become a partner in his brother-in-law’s
marijuana business, which resulted in a significant pay decrease as well as the loss of
health insurance for the parties.

       Throughout the marriage, the parties resided in a home previously owned by
Wife’s family, located at 245 Windover Road, Memphis, Tennessee (“245 Windover” or
“the Windover property”). In 2009 Husband’s name was added to the property’s deed to
enable the parties to take out a home equity line of credit (“HELOC”) which was used to
make substantial improvements to the property. Wife’s father, however, is also named on
the deed as a tenant in common with the parties. Accordingly, the parties’ pre-trial
disputes centered on their finances and whether the home constituted marital property
subject to division. Indeed, Husband denied that Wife was entitled to permanent alimony
but maintained that he should be awarded an interest in the marital home, while Wife
maintained that she was entitled to permanent alimony and that the Windover property
should be classified as her separate property and awarded entirely to her.

       After a period of discovery and several continuances, the case proceeded to trial
on September 7, 2017 and lasted for three days. In addition to the testimony of the
parties, the trial court heard from Wife’s father (“Mr. Browne”), several of Wife’s friends
and family members, and a psychologist called by Husband. Additionally, the trial court
accepted the deposition testimony of Wife’s physician, Dr. Thomas Morgan (“Dr.
Morgan”), which was entered by Wife.

      The first witness called was Mr. Browne, who primarily testified about his joint
ownership of the parties’ home and his observations of how Wife’s EDS has affected her.
Mr. Browne testified that the Windover property has been in his family for many years,
and that the home was built by his grandparents in 1948. According to Mr. Browne, he
placed his daughter’s name on the deed in 2008 when she married Husband, and then

       1
         As discussed infra, Wife’s physician explained in his deposition that EDS is a “disorder of
connective tissue” that can cause a “bewildering array of symptoms.”
                                               -2-
added Husband’s name to the deed in 2009 in order for Husband to obtain a HELOC.2
Mr. Browne alleged that although he added Husband’s name to the deed, he never
intended for Husband to retain any ownership interest in the property. Mr. Browne also
testified that when he placed Husband’s name on the deed in 2009, Wife, Mr. Browne,
and Husband executed a written agreement stipulating that Husband’s name was only
being added to the deed for the purpose of obtaining the HELOC.3 As such, Mr.
Browne’s testimony was that he never intended to give the home to Husband and Wife.

       In addressing Wife’s EDS, Mr. Browne testified that Wife often needs help with
chores around the house and is sometimes unable to drive. As such, Mr. Browne
frequently runs errands for his daughter, and has assisted her both physically and
financially since the parties’ separation. Ultimately, it was Mr. Browne’s position that the
primary reason for the parties’ divorce was Husband’s inability to “control his spending.”

       In that vein, the bulk of Husband’s testimony focused on the parties’ financial
disputes and the improvements to 245 Windover. While Husband admitted to leaving his
Wife and moving to Washington, Husband opined that the primary reason behind the
breakdown of the marriage was Wife’s excessive spending and her decision not to seek
employment after being laid off in 2012.

        Husband recalled moving into the Windover property when the parties married in
2008, and testified that at that time the property was in state of substantial disrepair.
Specifically, Husband stated that there was no insulation in the home, the windows
needed replacing, there was a pest infestation, the foundation was not structurally sound,
and that there were numerous other issues with the home and the surrounding property.4
In addressing the improvements to the Windover property, Husband testified that the
parties used the HELOC funds, as well as other joint marital funds, to make the following
additions to the property: an 800-foot cedar fence, several security doors, a new garage
door, new windows, a new roof, carpets and area rugs, a deck and an in-ground pool, a
mosquito prevention system, a sunroom, and a new HVAC system. Husband also
testified that the parties painted the interior of house and improved the landscaping
extensively, including re-sodding the yard and planting rose bushes. Although some of
the renovations were done by third parties, Husband testified that he and his family did
some of the improvements themselves, for instance, constructing the 800-foot fence.

      Eventually, according to Husband, the debt incurred by the renovations rose to
$252,000.00. Husband also admitted that some of the funds from the HELOC went
towards paying off his pre-marital debt, including a judgment from Husband’s first

       2
         It is undisputed that before the parties obtained the HELOC, there was no debt associated with
245 Windover.
       3
         There is no evidence of this agreement in the record.
       4
         245 Windover sits on nearly two acres of land.
                                                 -3-
divorce as well as debt associated with Husband’s vehicle and boat. While Husband
agreed that Mr. Browne originally placed Husband’s name on the deed in order for the
parties to obtain the HELOC, Husband disputed that the parties executed a written
agreement stating that Husband had no ownership interest in the property. Rather,
Husband testified that all he remembered signing was a “note” associated with the
HELOC, and opined that he “thought [he] had a third ownership of [the Windover
property].”

        Husband did not dispute that Wife was diagnosed with EDS in 2012, and in fact
testified that he was present at the time of her diagnosis. It was Husband’s overall
position, however, that Wife behaved irresponsibly after being diagnosed in that she
refused to reduce her spending or agree to a reasonable budget, despite the fact that she
was no longer working. Husband testified that he encouraged Wife to seek at least part-
time employment, and expressed his belief that Wife could still work in the IT industry
despite her EDS diagnosis. In support, Husband offered into evidence a copy of Wife’s
online dating profile, in which Wife stated that despite her EDS, Wife manages to live a
somewhat normal, active lifestyle. Although Husband cited numerous reasons for the
failure of the marriage, Husband seemed to suggest that the parties’ deteriorating
financial situation and Wife’s refusal to seek employment after her diagnosis were the
primary factors underpinning Husband’s decision to seek a divorce.

       On balance, Wife reiterated Mr. Browne’s testimony that Husband was never an
intended owner of 245 Windover, and that Husband’s name was only added to the deed
so that the parties could pay off Husband’s premarital debt and renovate their home. Wife
agreed, however, that the parties used the majority of the HELOC funds to make
significant improvements to 245 Windover. Although Wife did not dispute Husband’s
testimony that the parties did the renovations and improvements together, Wife’s overall
testimony reflected her belief that Husband was the more financially irresponsible party
and that his excessive spending ultimately led to the divorce.

       Most of Wife’s testimony, however, focused on her EDS diagnosis. According to
Wife, she was first diagnosed with EDS in October of 2012 and since that time has
experienced progressively worse symptoms. As such, Wife maintained that she is unable
to work and took issue with Husband’s assertion that Wife is capable of holding at least a
part-time IT job. In describing how EDS has affected her, Wife testified that she suffers
from chronic pain and fatigue that often renders her unable to get out of bed or leave the
house for days at a time. In addition to the physical symptoms, Wife testified that her
EDS causes her to have “brain fog” and memory issues, which Wife asserts keeps her
from seeking re-employment in the IT industry. According to Wife, her education and
training in IT is focused on “writing code”, which she testified is now impossible due to
her neurological symptoms. Wife admitted, however, that she has not attempted to write
code since her EDS diagnosis.

                                          -4-
       Wife further testified that since her separation from Husband she has struggled
financially and admitted that on two occasions she has fallen behind on the loan
payments for the Windover property. Although Wife applied for disability benefits in
2016, Wife’s claim was denied and her appeal was pending at the time of trial. When
questioned about her belief that Husband should pay Wife alimony for the rest of her life,
Wife opined that her request was fair “because [Wife] was committed to the marriage and
saw [herself] retiring and living with [Husband] until [they] died.” Accordingly, Wife
was adamant that she has no intention of returning to work.

       In support of her position that she is unable to work due to her EDS, Wife also
called several friends and family members to opine as to her limited mobility, chronic
pain, and fatigue.5 Moreover, Wife entered the deposition testimony of the physician who
originally diagnosed Wife with EDS, Dr. Morgan. Dr. Morgan’s testimony reflects that
Wife was diagnosed with EDS in 2012, and that Wife suffers from what is referred to as
“type 3” EDS or “hypermobility” EDS. According to Dr. Morgan, type three EDS is the
least severe and most common form of the disorder. Dr. Morgan further testified that
EDS causes a wide array of symptoms, including chronic pain throughout the body,
painful hypermobility of the joints, irritable bowel syndrome, and chronic fatigue. While
Dr. Morgan confirmed that chronic joint pain is the predominant symptom of EDS, he
opined that “[i]t is not just about the joints[,]” and that EDS “actually is a systemic
disorder, meaning the entire body is affected.”

        Although Dr. Morgan’s deposition testimony confirmed that Wife has indeed been
diagnosed with EDS, he also acknowledged that he only treated Wife on two occasions
and that he had no opinion as to whether Wife’s disorder prohibited her from working.
Dr. Morgan testified that Wife reported to him that her EDS was interfering with her
ability to work, but he also noted that this determination was based solely on Wife’s self-
reporting. Indeed, Dr. Morgan testified that he only knew that Wife considered herself
unable to work because “[Wife and Dr. Morgan] discussed disability back in 2012, and
then five years later [Wife] was continuing to discuss disability[.]” Accordingly, Dr.
Morgan admitted on cross-examination that Wife was never classified as “disabled” by
him or, to his knowledge, any other doctor that Wife had seen.

       Finally, the trial court heard testimony from Husband’s expert witness, Dr. Ross
Strausser, Ph.D. (“Dr. Strausser”), who described himself as an expert in “rehabilitation
psychology” and “vocational disability.” Dr. Strausser testified that in preparation for his
testimony, he had reviewed Dr. Morgan’s deposition testimony, Wife’s deposition
testimony, Wife’s online dating profile, and the transcript of the temporary support
hearing held on December 3, 2015. Having reviewed those documents, it was Dr.
Strausser’s opinion that Wife was not precluded from “functioning at the level necessary


       5
           This testimony is largely cumulative and not necessary to detail for resolution of this appeal.
                                                     -5-
to perform employment,” and Dr. Strausser opined that Wife’s medical records actually
suggested that she should attempt to maintain a normal life.

        The trial court issued its oral ruling on November 21, 2017, and entered its written
order on February 7, 2018, wherein it granted Wife’s counter-complaint for divorce and
dismissed Husband’s complaint. The trial court concluded that Wife, Mr. Browne, and
Husband reached an agreement in 2009 that Mr. Browne never intended “to give
[Husband] any right or interest in the [Windover property].” In so deciding, the trial court
concluded that Husband had acknowledged this agreement at trial, and that his
acknowledgment “[overcame] any showing of transmutation” of the Windover property.
Accordingly, the Windover property was classified as Wife’s separate property and was
awarded, along with the property’s remaining debt, to Wife. Further, the trial court found
that Husband engaged in excessive spending during the marriage and that at the time of
trial Husband had greater earning capacity than Wife. The trial court also acknowledged
that Wife had helped pay off Husband’s premarital debt and as such, awarded Wife an
alimony in solido allocation of 68,250.006, as well as transitional alimony in the amount
of $2,000.00 per month for two years. In rejecting Wife’s request for alimony in futuro,
however, the trial court noted that Wife had failed to offer clear evidence as to how her
EDS affected her ability to work. While the trial court acknowledged Wife’s EDS
diagnosis, it also noted that Wife’s dating profile conflicted with Wife’s testimony, and
further pointed out that Dr. Morgan’s testimony was based on “subjective evidence.” The
trial court also noted that the short duration of the parties’ marriage weighed against an
award of alimony in futuro. Finally, the trial court concluded that Husband’s testimony
was not credible and that the opinions of his expert, Dr. Strausser, were not particularly
helpful in light of the fact that Dr. Strausser never evaluated Wife.

       Wife filed a timely notice of appeal to this Court on March 9, 2018.

                                       Issues Presented

       Wife raises one issue on appeal:

       1. Whether the trial court erred in concluding that Wife is not entitled to an award
of alimony in futuro.
       In his posture as the appellee, Husband raises an additional issue for review:

      2. Whether the trial court erred in concluding that the 245 Windover property is
Wife’s separate property rather than marital property subject to equitable division.

                                          Discussion

       6
          The alimony in solido award was also based on the trial court’s finding that Husband had
dissipated marital assets in moving to Washington.
                                              -6-
       Here, the two issues presented address the trial court’s award of alimony and its
division of the marital estate. We address each of these issues in turn, beginning with
Wife’s assertion that the trial court erred in concluding that Wife was not entitled to an
award of alimony in futuro.

   I.      Alimony

       The standard of review applicable in alimony cases was thoroughly considered in
the Tennessee Supreme Court’s opinion in Gonsewski v. Gonsewski, 350 S.W.3d 99
(Tenn. 2011):
                [T]his Court [has] repeatedly and recently observ[ed] that trial courts
        have broad discretion to determine whether spousal support is needed and,
        if so, the nature, amount, and duration of the award. See, e.g., Bratton v.
        Bratton, 136 S.W.3d 595, 605 (Tenn. 2004); Burlew v. Burlew, 40 S.W.3d
465, 470 (Tenn. 2001); Crabtree v. Crabtree, 16 S.W.3d 356, 360 (Tenn.
        2000).
                Equally well-established is the proposition that a trial court’s
        decision regarding spousal support is factually driven and involves the
        careful balancing of many factors. Kinard v. Kinard, 986 S.W.2d 220, 235
        (Tenn. Ct. App. 1998); see also Burlew, 40 S.W.3d at 470; Robertson v.
        Robertson, 76 S.W.3d 337, 340–41 (Tenn. 2002). As a result, “[a]ppellate
        courts are generally disinclined to second-guess a trial judge’s spousal
        support decision.” Kinard, 986 S.W.2d at 234. Rather, “[t]he role of an
        appellate court in reviewing an award of spousal support is to determine
        whether the trial court applied the correct legal standard and reached a
        decision that is not clearly unreasonable.” Broadbent v. Broadbent, 211
S.W.3d 216, 220 (Tenn. 2006). Appellate courts decline to second-guess a
        trial court’s decision absent an abuse of discretion. Robertson, 76 S.W.3d
        at 343. An abuse of discretion occurs when the trial court causes an
        injustice by applying an incorrect legal standard, reaches an illogical result,
        resolves the case on a clearly erroneous assessment of the evidence, or
        relies on reasoning that causes an injustice. Wright ex rel. Wright v.
        Wright, 337 S.W.3d 166, 176 (Tenn. 2011); Henderson v. SAIA, Inc., 318
S.W.3d 328, 335 (Tenn. 2010). This standard does not permit an appellate
        court to substitute its judgment for that of the trial court, but “‘reflects an
        awareness that the decision being reviewed involved a choice among
        several acceptable alternatives,’ and thus ‘envisions a less rigorous review
        of the lower court’s decision and a decreased likelihood that the decision
        will be reversed on appeal.’” Henderson, 318 S.W.3d at 335 (quoting Lee
        Medical, Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)).
        Consequently, when reviewing a discretionary decision by the trial court,

                                             -7-
        such as an alimony determination, the appellate court should presume that
        the decision is correct and should review the evidence in the light most
        favorable to the decision. Wright, 337 S.W.3d at 176; Henderson, 318
S.W.3d at 335.

Gonsewski, 350 S.W.3d at 105–06 (footnote omitted).
       Currently, Tennessee law recognizes four types of spousal support: “(1) alimony
in futuro, (2) alimony in solido, (3) rehabilitative alimony, and (4) transitional alimony.”
Gonsewski, 350 S.W.3d at 107 (citing Tenn. Code Ann. § 36-5-121(d)(1)). In the present
case, the trial court awarded Wife alimony in solido in the amount of $68,250.00, as well
as transitional alimony in the amount of $2,000.00 a month for two years.7 Alimony in
solido is awarded “to adjust the distribution of the parties’ marital property” and “may be
awarded in lieu of or in addition to any other alimony award, in order to provide support,
including attorney fees, where appropriate.” Gonsewski, 350 S.W.3d at 108 (citing
Burlew 40 S.W.3d at 471); Tenn. Code Ann. § 36-5-121(d)(5)). Alimony in solido is
typically paid as a lump sum or as installments for a fixed term. Id. Transitional alimony,
on the other hand, is appropriate when “the economically disadvantaged spouse needs
financial assistance in adjusting to the economic consequences of the divorce[,]” and is
thus a “form of short term support. . . . payable for a definite period of time.” Id. As
discussed, the trial court concluded that both alimony in solido and transitional alimony
were appropriate in this case.
      The trial also concluded, however, that Wife was not entitled to an award of
alimony in futuro. This type of alimony is appropriate when

        the disadvantaged spouse is unable to achieve, with reasonable effort, an
        earning capacity that will permit the spouse’s standard of living after the
        divorce to be reasonably comparable to the standard of living enjoyed
        during the marriage, or to the post-divorce standard of living expected to be
        available to the other spouse.

Gonsewski, 350 S.W.3d at 107–08 (citing Tenn. Code Ann. § 36-5-121(f)(1)). According
to the Tennessee Supreme Court:
        Alimony in futuro “is not, however, a guarantee that the recipient spouse
        will forever be able to enjoy a lifestyle equal to that of the obligor spouse.”
        Riggs, 250 S.W.3d at 456 n. 2. In many instances, the parties’ assets and
        incomes simply will not permit them to achieve the same standard of living
        after the divorce as they enjoyed during the marriage. Robertson, 76
S.W.3d at 340. While enabling the spouse with less income “to maintain

        7
         Wife’s transitional alimony is subject to change if or when her appeal for disability benefits is
decided by the Social Security Administration.
                                                  -8-
        the pre-divorce lifestyle is a laudable goal,” the reality is that “[t]wo
        persons living separately incur more expenses than two persons living
        together.” Kinard, 986 S.W.2d at 234. “Thus, in most divorce cases it is
        unlikely that both parties will be able to maintain their pre-divorce lifestyle
        . . . .” Id. It is not surprising, therefore, that “[t]he prior concept of alimony
        as lifelong support enabling the disadvantaged spouse to maintain the
        standard of living established during the marriage has been superseded by
        the legislature’s establishment of a preference for rehabilitative alimony.”
        Robertson, 76 S.W.3d at 340.
Gonsewski, 350 S.W.3d at 108.
       In order to determine whether to award alimony and, if so, the amount and
duration of the award, the court is directed to consider several factors, including the age,
mental condition, and physical health of the parties, the length of the marriage, the
parties’ relative earning capacities, the separate assets of the parties, the provisions made
with regard to marital property, and the standard of living the parties enjoyed during the
marriage. See Tenn. Code Ann. § 36-5-121(i). Although the trial court should consider all
relevant factors, “the two that are considered the most important are the disadvantaged
spouse’s need and the obligor spouse’s ability to pay.” Gonsewski, 350 S.W.3d at 110
(quoting Riggs, 250 S.W.3d at 457); see also Bratton, 136 S.W.3d at 605; Robertson, 76
S.W.3d at 342; Burlew, 40 S.W.3d at 470.
        Here, Wife asserts that the trial court’s decision to deny her alimony in futuro was
an abuse of discretion, arguing that the trial court failed to properly take into account all
of the enumerated factors of section 36-5-121(i). In particular, Wife takes issue with the
trial court’s statement that a marriage of only seven years8 does not warrant alimony in
futuro, and further contends that Wife’s EDS necessitates an award of alimony in futuro.
Wife argues that “short-term assistance to adjust to the economic consequences of this
divorce will be insufficient, since [Wife’s] ability to seek gainful employment will only
decrease due to her chronic disease.” Essentially, Wife posits that under these
circumstances, her physical health should be the dispositive factor in determining
whether alimony in futuro is appropriate.
        8
          There appears to be some confusion over the duration of the parties’ marriage. Husband argues
that the parties were married for seven years, using the date of the parties’ separation as the end date.
Wife, on the other hand, asserts that the parties were married for nine years and marks the end of the
marriage by the date of the actual dissolution of the marriage. The trial court’s order on this point is
unclear, as the trial court at one point refers to the marriage as a nine year marriage, and later refers to it
as a seven year marriage. While we have determined that this confusion does not affect the outcome of
the present appeal, we note that this Court has previously determined the length of a marriage by
considering the date of marriage and the date of the entry of the final decree of divorce. See Jackman v.
Jackman, 373 S.W.3d 535, 546 (Tenn. Ct. App. 2011) (concluding that the parties had been married for
ten years where the parties were married in February of 1996 and the final decree of divorce was entered
in April 2006, and further concluding that the trial court did not abuse its discretion in finding that the
marriage was one of “short duration”).
                                                    -9-
        In support of her argument, Wife relies heavily on Crocker v. Crocker, No.
W2006-00353-COA-R3-CV, 2006 WL 3613591 (Tenn. Ct. App. Dec. 11, 2006), a case
which Wife asserts is factually analogous to the one at hand. In Crocker, the husband
filed a complaint for divorce after only five years of marriage. Id. at *1.The husband was
a self-employed farmer, while the wife worked as a housekeeper. Id. In requesting
alimony in futuro, the wife alleged that she suffered from severe rheumatoid arthritis and
was thus unable to continue working to support herself. Id. The trial court agreed with the
wife, and ordered the husband to pay her $3,000.00 per month until her remarriage or
death. Id. The trial court noted that under those particular circumstances, the wife’s need
was severe; indeed, her only source of income was $548.00 per month in disability
benefits. Id. Further, the wife’s medical costs subsumed what little she had, as she was
taking fifteen different medications and receiving other various treatments related to her
condition. Id. In contrast, the trial court found that husband’s net worth had vastly
increased in the years leading up to the trial. Id.
        On appeal, the husband argued in part that the short duration of the parties’
marriage rendered alimony in futuro inappropriate. Id. at *4. This Court, however,
affirmed the trial court’s ruling in light of the wife’s severe disability. Id. at *5*6. In
upholding the alimony in futuro award, we pointed out that at trial, wife offered the
deposition testimony of her physician who opined that the wife had a particularly severe
case of rheumatoid arthritis that indeed rendered her disabled. Id. at *4. In the physician’s
opinion, the wife was disabled for the remainder of her life. Id. As such, we concluded
that in light of the totality of the circumstances of that case, alimony in futuro was
justified notwithstanding the short duration of the marriage. Id. at *5.
        Important factual differences undermine Wife’s reliance on Crocker. Namely, the
wife in Crocker offered undisputed medical testimony that she had been disabled for
several years and was unable to work. Here, however, the evidence of Wife’s alleged
disability is sharply disputed. While Dr. Morgan confirmed that Wife has been diagnosed
with EDS, he never testified that, in his opinion, Wife’s EDS inhibits her from working.
Rather, Dr. Morgan testified that Wife reported to Dr. Morgan that her EDS was, to some
extent, interfering with her life. Dr. Morgan acknowledged, however, that “other than my
personal observations and [sic] what [Wife] says to me, I don’t have any other way to
know what’s going on in her life.” Later in his deposition, Dr. Morgan admitted that Wife
was never designated as “disabled” in her medical records. Simply put, Dr. Morgan only
testified as to what Wife relayed to him as far as her impressions of how EDS impairs her
ability to work.
        Moreover, another expert directly contested Wife’s claim of an inability to
maintain employment after reviewing the relevant evidence. When legitimate but
competing expert proof is presented on an issue, the choice of which expert’s theory to
credit is generally the fact-finder’s prerogative. See Brown v. Crown Equip. Corp., 181
S.W.3d 268, 275 (Tenn. 2005) (“The weight of the theories and the resolution of
legitimate but competing expert opinions are matters entrusted to the trier of fact.”); State
                                            - 10 -
v. Leifer, No. W2012-00320-CCA-R3-CD, 2013 WL 2404064, at *11 (Tenn. Crim. App.
May 30, 2013) (“The jury heard competing theories from the State’s expert and the
defense expert and credited the State’s expert, as was its prerogative.”). The husband in
Crocker presented no expert proof to contradict the wife’s claim of disability.
       The only other evidence offered by Wife at trial to support the contention that she
is unable to work was testimony of various friends and family members that Wife is often
unable to attend social functions, and that Wife attributes this to her EDS. Respectfully,
testimony from Wife’s friends and family that she is often unable to socialize with them
is simply not the same as testimony from a medical professional that Wife’s condition
renders her unable to work for the rest of her life. Further, at the time of trial the Social
Security Administration had denied Wife’s claim for disability, noting that Wife was “not
disabled under [Social Security Administration] rules.”
        Also differentiating Crocker from the present case is the trial court’s conclusion
that Wife’s testimony regarding her EDS was inconsistent with other evidence. At trial,
Husband entered a copy of Wife’s online dating profile which Wife admitted to creating.
While Wife contended at trial that her EDS is so debilitating that she is unable to hold
even a part-time IT position, her dating profile suggests that she lives a “somewhat
normal life” and that her “[b]ad days usually just mean that [Wife has to] stay home, chill
and make it a movie night.” The profile goes on to discuss Wife’s affinity for playing
pool, waterskiing, camping, home improvement projects, and “danc[ing] around like a
total idiot.” Again, no such evidence was presented in Crocker to undermine the wife’s
claimed disability.
        Contrary to Wife’s argument, the record reflects that the trial court properly
considered all of the relevant factors under section 36-5-121(i). Simply because Wife
ascribes greater weight to the factor regarding her physical health does not necessarily
mean that the trial court was required to undertake the same analysis, especially in light
of the conflicting evidence on Wife’s ability to work. See Gonsewski, 350 S.W.3d at 105
(“a trial court’s decision regarding spousal support is factually driven and involves the
careful balancing of many factors.”) (citing Kinard, 986 S.W.2d at 235). We are also
unconvinced by Wife’s assertion that the trial court based its decision solely upon the
short duration of the parties’ marriage; on the contrary, the trial court acknowledged
Wife’s physical health, as well as other factors,9 in both its oral ruling and its written
order. The trial court also noted in both the oral and the written ruling that it had indeed
considered all of the factors contained in Tenn. Code Ann. section 36-5-121(i). The fact
that the trial court considered the parties’ marriage to be of short duration was only one
small portion of the analysis, and we cannot say that the trial court abused its discretion
simply because Wife reached a different conclusion in weighing the factors. In light of

        9
          For example, the trial court also mentioned the age, mental condition, and financial condition of
both parties, both parties’ education and work experience, the relative fault of both parties, and the
division of the marital property. See Tenn. Code Ann. § 36-5-121(i) (1), (2), (4), (8), & (11).
                                                  - 11 -
this Court’s responsibility to “review the evidence in the light most favorable to the
decision[,]” we cannot conclude that the trial court erred in its determination that alimony
in futuro was inappropriate in this case. Gonsewski, 350 S.W.3d at 106 (citation
omitted).
       A party seeking to overturn a trial court’s discretionary decision “undertakes a
heavy burden.” State ex rel. Jones v. Looper, 86 S.W.3d 189, 193 (Tenn. Ct. App. 2000).
Because Wife has not satisfied her burden in showing how the trial court abused its
discretion in denying her alimony in futuro, we affirm the trial court’s decision.
   II.      Division of Property

       We turn next to Husband’s argument on appeal that the trial court abused its
discretion in determining that the Windover property is separate, rather than marital,
property. As a threshold matter, we must note that Husband failed to comply with
Tennessee Court of Appeals Rule 7, which provides that

         In any domestic relations appeal in which either party takes issue with the
         classification of property or debt or with the manner in which the trial court
         divided or allocated the marital property or debt, the brief of the party
         raising the issue shall contain, in the statement of facts or in an appendix, a
         table in form substantially similar to the form hereto. This table shall list all
         property and debts considered by the trial court, including: (1) all separate
         property, (2) all marital property, and (3) all separate and marital debts.

       Wife argues that because of Husband’s noncompliance with Rule 7, his appeal is
subject to dismissal. Although Wife has correctly pointed out that failure to comply with
Rule 7 can result in waiver of the issues raised on appeal, we have also held that this
Court may “exercise [its] discretion under Rule 1(b) of the Rules of the Court of Appeals
and consider the merits of the appeal, despite [a party’s] failure to comply with Tenn. Ct.
App. R. 7.” Telfer v. Telfer, No. M2012-00691-COA-R3-CV, 2013 WL 3379370, at *7
(Tenn. Ct. App. June 28, 2013) (citing Harden v. Harden, No. M2009-01302-COA-R3-
CV, 2010 WL 2612688, at *8 (Tenn. Ct. App. June 30, 2010); Tenn. Ct. App. R. 1(b)). In
the present case, Husband’s appeal is limited to the narrow issue of the classification of
the parties’ home as Wife’s separate property. Under these circumstances, we exercise
our discretion to consider the merits of the appeal, despite Husband’s failure to comply
with Tenn. Ct. App. R. 7.

        Our supreme court has explained that “the classification of particular property as
either separate or marital is a question of fact to be determined in light of all the relevant
circumstances.” Snodgrass v. Snodgrass, 295 S.W.3d 240, 245 (Tenn. 2009). Trial
courts are afforded broad discretion “when classifying and dividing a marital estate, and
their decisions are entitled to great weight on appeal.” Eldridge v. Eldridge, 137 S.W.3d

                                              - 12 -
1, 12 (Tenn. Ct. App. 2002) (citing Goodman v. Goodman, 8 S.W.3d 289, 298 (Tenn. Ct.
App. 1999)); see also Dunlap v. Dunlap, 996 S.W.2d 803, 814 (Tenn. Ct. App. 1998)
(“the trial court’s classification and division of marital property enjoys a presumption of
correctness and will be reversed or modified only if the evidence preponderates against
the court’s decision.”). As such, we do not disturb the trial court’s decision on appeal
unless the distribution of property “lacks proper evidentiary support, misapplies statutory
requirements or procedures, or results in some error of law.” Snodgrass, 295 S.W.3d at
245 (citing Keyt v. Keyt, 244 S.W.3d 321, 327 (Tenn. 2007)). With regard to the trial
court’s findings of fact, our review of the record is de novo with a presumption of
correctness, “and we must honor those findings unless there is evidence which
preponderates to the contrary.” Id. Finally, we give the trial court’s credibility
determinations great weight on appeal, because the trial court is in the best position to
assess the credibility of the parties. Pate v. Pate, No. W2005-00883-COA-R3-CV, 2006
WL 1994536, at *5 (Tenn. Ct. App. Feb. 22, 2006) (citing Whitley v. Whitley, No.
M2003-00045-COA-R3-CV, 2004 WL 1334518, *7 (Tenn. Ct. App. June 14, 2004)).

       Before we address Husband’s argument that the trial court’s classification of the
Windover property was erroneous, “it is helpful to review some well-settled principles of
our divorce jurisprudence.” Smith v. Smith, 93 S.W.3d 871, 875 (Tenn. Ct. App. 2002).
As our supreme court has explained,

      Tennessee is a “dual property” state because its domestic relations law
      recognizes both “marital property” and “separate property.” When a
      married couple seeks a divorce, the “marital property” must be divided
      equitably between them, without regard to fault on the part of either party.
      “Separate property” is not part of the marital estate and is therefore not
      subject to division. Thus, it is imperative that the parties, the trial court, or
      both identify all of the assets possessed by the divorcing parties as either
      marital or separate so that a proper division can be accomplished.

Snodgrass, 295 S.W.3d at 246. Tennessee Code Annotated section 36-4-121(b) contains
the definition for both marital and separate property, providing in relevant part that

      “Marital property” means all real and personal property, both tangible and
      intangible, acquired by either or both spouses during the course of the
      marriage up to the date of the final divorce hearing and owned by either or
      both spouses as of the date of filing of a complaint for divorce, except in
      the case of fraudulent conveyance in anticipation of filing, and including
      any property to which a right was acquired up to the date of the final
      divorce hearing, and valued as of a date as near as reasonably possible to
      the final divorce hearing date. In the case of a complaint for legal
      separation, the court may make a final disposition of the marital property
      either at the time of entering an order of legal separation or at the time of
                                          - 13 -
       entering a final divorce decree, if any. If the marital property is divided as
       part of the order of legal separation, any property acquired by a spouse
       thereafter is deemed separate property of that spouse.

Tenn. Code Ann. § 36-4-121(b)(1)(A). This section goes on to explain that
      “Separate property” means:

       (A) All real and personal property owned by a spouse before marriage,
       including, but not limited to, assets held in individual retirement accounts
       (IRAs) as that term is defined in the Internal Revenue Code of 1986 (26
       U.S.C.), as amended;

       (B) Property acquired in exchange for property acquired before the
       marriage;

       (C) Income from and appreciation of property owned by a spouse before
       marriage except when characterized as marital property under subdivision
       (b)(1);

       (D) Property acquired by a spouse at any time by gift, bequest, devise or
       descent;

       (E) Pain and suffering awards, victim of crime compensation awards, future
       medical expenses, and future lost wages; and

       (F) Property acquired by a spouse after an order of legal separation where
       the court has made a final disposition of property.

Tenn. Code Ann. § 36-4-121(b)(2).

       Nonetheless, it is well-settled that separate property is not indelibly separate;
rather, separate property can be treated “in such a way as to give evidence of an
intention” that it is to become marital property. Smith, 93 S.W.3d at 878 (citing 2 Homer
H. Clark, The Law of Domestic Relations in the United States § 16.2 at 185 (1987)). This
concept is known as transmutation. Id. The Smith court further noted that “one method of
causing transmutation is to purchase property with separate funds but to take title in joint
tenancy. . . . [t]he rationale underlying [transmutation] is that dealing with property in
[this] way creates a rebuttable presumption of a gift to the marital estate.” Id.
Consequently, we have repeatedly held that joint ownership of a marital residence gives
rise to a presumption that the property is marital rather than separate, even where the
property was one spouses’ separate property prior to the marriage. Wright Miller v.
Miller, 984 S.W.2d 936, 941 (Tenn. Ct. App. 1998); Hayes v. Hayes, No. W2010-02015-
COA-R3-CV, 2012 WL 4936282, at *11 (Tenn. Ct. App. Oct. 18, 2012); Douglas v.
                                           - 14 -
Douglas, No. W2015-02044-COA-R3-CV, 2016 WL 4198434, at *4 (Tenn. Ct. App.
Aug. 8, 2016).

       This presumption, however, can be overcome by showing “evidence of
circumstances or communications clearly indicating an intent that the property remain
separate.” Smith, 93 S.W.3d at 878; see also Hayes, 2012 WL 4936282, at *11 (“The
presumption created by joint ownership is not always controlling and can be overcome by
evidence of contrary conduct by the parties and the manner in which the parties
themselves treated the property.”) (citations omitted). In determining whether a home
previously owned separately by one spouse has become marital property, this Court bears
in mind the following:

       (1) the use of the property as a marital residence; (2) the ongoing
       maintenance and management of the property by both parties; (3) placing
       the title to the property in joint ownership; and (4) using the credit of the
       non-owner spouse to improve the property. Accordingly, our court has
       classified separately owned real property as marital property when the
       parties agreed that it should be owned jointly even though the title was
       never changed, or when the spouse owning the separate property conceded
       that he or she intended that the separate property would be converted to
       marital property.

Hayes, 2012 WL 4936282, at *12 (citing Fox v. Fox, No. M2004-02616-COA-R3-CV,
2006 WL 2535407, at *5 (Tenn. Ct. App. Sept. 1, 2006)).

       In the present case, Husband argues that the trial court erred in concluding that the
Windover property is Wife’s separate property. The impetus of this dispute is the trial
court’s finding that although the property has been jointly titled in the parties’ names
since 2009, Wife overcame the presumption that the property is marital with the evidence
she presented at trial. Indeed, Wife claims that she, Mr. Browne, and Husband came to an
agreement in 2009 that despite Husband’s name being placed on the deed to the
Windover property, Husband was never an intended owner of the property. Rather, Wife
and Mr. Browne insisted at trial that Husband’s name was only added to the deed in order
to make Husband eligible for a HELOC to use for improvements to the Windover
property. The trial court concluded that based on this testimony, Wife successfully
rebutted the presumption of marital property created by Husband and Wife’s joint
ownership. In so finding, the trial court stated that

       [a]n agreement existed between Husband, Wife, and Wife’s father
       regarding the home at 245 Windover, Memphis, Tennessee (the “Real
       Property”). It was never Wife’s Father’s intention to give Mr. Carter any
       right or interest in the Real Property. This intent acknowledged by Mr.
       Carter overcomes any showing of transmutation. . . . The proof at trial
                                         - 15 -
       overcomes Husband’s argument that the real property was transmuted. The
       Court finds that the real property is Wife’s separate property.

In the trial court’s view, the testimony of Wife and Mr. Browne was sufficient to rebut
the presumption of marital property created by the joint titling. Husband urges on appeal,
however, that the Windover property became marital property “pursuant to the doctrine
of transmutation arising from the conduct of the parties during the course of the
marriage.” Husband also takes issue with the trial court’s finding that Husband agreed
with Wife and Mr. Browne at trial regarding the 2009 agreement, as Husband avers that
(1) he does not remember signing such a document, and (2) that he never testified as to
the agreement at trial. Moreover, Husband argues that the evidence at trial conclusively
establishes that the property has been transmuted into marital property.

       To buttress his argument, Husband relies primarily on Hayes v. Hayes, No.
W2010-02015-COA-R3-CV, 2012 WL 4936282 (Tenn. Ct. App. Oct. 18, 2012). In
Hayes, the parties sought a divorce after six years of marriage, and the litigation centered
mainly on dividing several pieces of real property between the parties. Id. at *1.The wife
in Hayes owned a home before the parties were married, and eventually added husband’s
name to the title so that the parties could obtain a HELOC to pay for various expenses.
Id. Like the present case, the wife in Hayes executed a quitclaim deed transferring title to
the home to both parties jointly. Id. When the trial court divided the parties’ property in
the divorce, it classified the home as wife’s separate property, noting that “it was never
any intention on [wife’s] part to transfer any portion of that residence to [Husband].” Id.
at *5.

        On appeal, the husband argued that the trial court erred in classifying the parties’
home as wife’s separate property; in support, husband noted that the parties lived in the
home for the duration of their marriage and sometimes paid the mortgage out of a joint
bank account. The husband also alleged that he had made substantial improvements to the
property during the marriage. Id. at *3, *10. The wife, however, disputed that husband
maintained and improved the home, and argued that she was the party who primarily paid
the bills for the home. Id. at *10. As such, wife maintained that “Husband [was] not
entitled to any portion of [the home] as a division of marital property.” Id. Wife also
argued that the quitclaim deed to husband was not determinative because the parties had
agreed that husband would only take title to the home to facilitate the parties’ HELOC
loan. Id. at *12.

       This Court reversed the trial court’s decision that the home was wife’s separate
property. Id. at *13. While we agreed with the trial court that wife had rebutted the
presumption created by the joint ownership of the home, we concluded that wife’s
interest in the home was nonetheless converted to marital property via transmutation:


                                           - 16 -
       the [home] started out as [w]ife’s separate property, since [w]ife owned it in
       her sole name prior to the marriage. However, [w]ife herself testified at trial
       that, when the parties married, she opened a joint bank account to pay the
       mortgage because she believed at the time that “when you are married,
       everything is together” and that she intended for the expenses associated
       with the [home] to be “a joint thing.”. . . The parties, of course, lived
       together in the [home] throughout their marriage. Husband consistently
       made significant improvements to the home. Both parties borrowed monies
       from the equity in the home. While no one factor is determinative, all of
       this considered together is “evidence of an intention that [the home]
       become marital property.”

Id. at *12.

       Returning to the present case, we are persuaded by Husband’s reliance on Hayes.
Like Hayes, there were allegations at trial that Husband and Wife came to an agreement
that Husband would only take title to the home for purposes of obtaining a HELOC. In
Hayes this undisputed testimony was sufficient to rebut the presumption of a gift to the
marital estate. Id. While the evidence in Hayes was undisputed, the trial court here made
an express credibility finding against Husband regarding his dispute of this agreement.
See Pate, 2006 WL 1994536, at *5 (citing Whitley, 2004 WL 1334518, *7) (noting that
credibility finding are entitled to great weight on appeal). As such, like in Hayes, we
agree that the presumption of joint ownership is rebutted in this case. This determination,
however, does not end our inquiry. Instead, like the Hayes Court, we must also determine
whether the relevant factors nevertheless indicate that this property was transmuted into
marital property. See Hayes, 2012 WL 4936282, at *12. After thoroughly reviewing the
record, we conclude that the Windover property has been converted from separate
property to marital property due to transmutation. Indeed, nearly all of the transmutation
factors addressed by the Hayes court weigh in favor of Husband in this case.

       First, the parties utilized 245 Windover as their marital residence throughout the
entirety of their marriage. Id. (directing the court to consider “(1) the use of the property
as marital residence[.]”). Indeed, Wife even testified as to her belief that the parties
would retire together on the property. Second, and perhaps most important in this case,
Husband and Wife together made significant improvements to the Windover property, to
the extent that the parties eventually incurred over $200,000.00 worth of debt in the
process. See id., (directing the court to consider “(2) the ongoing maintenance and
management of the property by both parties[.]”). Although Wife testified that the parties
at times disagreed about money throughout the renovation process, Wife does not dispute
that the parties made the decision to improve the property together, and would often use
marital funds to make purchases for the renovations. Moreover, it is undisputed that the
mortgage payments on the home were frequently paid by Husband or with marital funds,

                                           - 17 -
and Wife testified at trial that the debt on the Windover property remains in Husband’s
name. As such, this factor weighs heavily in favor of Husband.

        Third, there is no dispute that the Windover property is jointly titled in the parties’
name. See id., (directing the court to consider “(3) placing the title to the property in joint
ownership[.]”). However, in light of the testimony that Husband’s name was only added
as a joint owner for purposes of obtaining a HELOC, this factor holds little weight in this
particular case. Finally, with regard to the fourth factor, it is reasonable to infer under
these circumstances that the parties used Husband’s credit “to improve the property.” See
id., (directing the court to consider “(4) using the credit of the non-owner spouse to
improve the property[.]”). Indeed, it is undisputed that the parties took out a HELOC in
Husband’s name in order to do substantial renovations on the Windover property. While
Mr. Browne insists that Husband was never intended to be a joint owner of the property,
Mr. Browne nonetheless placed Husband’s name on the deed in order for Husband to
obtain the HELOC. Again, Wife testified that the debt remains in Husband’s name. As
such, the fourth factor favors Husband.

       Under all of these circumstances, we must conclude that the evidence
preponderates against the trial court’s finding that the Windover property remained
Wife’s separate property. Despite Wife’s contentions to the contrary, the actions of the
parties throughout their marriage, “considered together[,] is evidence of an intention that
[the Windover property] become marital property.” Id. This property therefore should
have been considered part of the parties’ marital estate for purpose of the trial court’s
equitable division of property. Because the Windover property is a substantial asset and
has remaining debt associated with it, we think it prudent to remand the case to the trial
court for reconsideration of its division of the marital estate. We note that this issue is
complicated somewhat by the fact that Mr. Browne continues to hold an ownership
interest in the property. On remand, the trial court should determine what portion of the
home was transmuted into marital property and thereafter determine an equitable division
of the property and its associated debt in light of the other property awarded in this case.

                                         Conclusion

       The order of the Circuit Court for Shelby County is affirmed in part, reversed in
part, and remanded for further proceedings consistent with this Opinion. Costs of this
appeal are taxed to the Appellant, Elizabeth Jo Browne, for which execution may issue if
necessary.



                                                     _________________________________
                                                     J. STEVEN STAFFORD, JUDGE

                                            - 18 -